                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

STEPHANIE DE ANGELIS,                    :
                                         :
       Plaintiff,                        :
                                         :    Case No. 2:17-CV-924
       v.                                :
                                         :    JUDGE ALGENON L. MARBLEY
NATIONAL ENTERTAINMENT GROUP             :
LLC.,                                    :    Magistrate Judge Deavers
                                         :
       Defendant.                        :

STEPHANIE DE ANGELIS,                    :
                                         :
       Plaintiff,                        :
                                         :    Case No. 2:17-CV-926
       v.                                :
                                         :    JUDGE ALGENON L. MARBLEY
NOLAN ENTERPRISES, INC.,                 :
                                         :    Magistrate Judge Deavers
       Defendant.                        :

STEPHANIE DE ANGELIS,                    :
                                         :
       Plaintiff,                        :
                                         :    Case No. 2:17-CV-927
       v.                                :
                                         :    JUDGE ALGENON L. MARBLEY
ICON ENTERTAINMENT GROUP                 :
INC., et al.,                            :    Magistrate Judge Deavers
                                         :
       Defendants.                       :

DOE 1, et al.,                           :
                                         :
       Plaintiffs,                       :
                                         :    Case No. 2:18-CV-443
       v.                                :
                                         :    JUDGE ALGENON L. MARBLEY
VM3015, Inc., et al.,                    :
                                         :    Magistrate Judge Deavers
       Defendants.                       :



                                         1
                                     OPINION & ORDER

        This matter is before the Court on Plaintiffs’ Motions to Consolidate the four above-

captioned related cases. (2:17-cv-924, ECF No. 26; 2:17-cv-926, ECF No. 37; 2:17-cv-927, ECF

No. 26; 2:18-cv-443, ECF No. 67). Defendants in each case have opposed the motions. Defendant

Nolan Enterprises, Inc. has filed a Motion for Leave to File Sur-Reply. (2:17-cv-926, ECF No.

50). Plaintiffs have also filed a Motion to Appoint Interim Lead Class Counsel & Implement

Procedures to Establish a Defendant Steering Committee. (2:18-cv-443, ECF No. 7). Defendants

have also opposed that Motion. For the reasons stated below, Plaintiffs’ Motions are DENIED.

Defendant Nolan Enterprises, Inc.’s Motion for Leave to File Sur-Reply is also DENIED.

                                      I.     BACKGROUND

        Defendants are gentlemen’s clubs across the state of Ohio. Plaintiff Stephanie De

Angelis was a dancer at several of these clubs. She sued the clubs and related parties alleging

violations of the Fair Labor Standards Act of 1983 (“FLSA”), 29 U.S.C. §§ 201, et seq., the Ohio

Minimum Fair Wage Standards Act (“OMFSWA”), O.R.C. §§ 4111.01, et seq., the Ohio Semi-

Monthly Payment Act, O.R.C. § 4113.15, and common law unjust enrichment. She alleges that

the gentlemen’s clubs failed to pay its dancers any wages and wrongly misclassified dancers as

independent contractors instead of employees. She filed suits against National Entertainment

Group, LLC, 2:17-cv-924 (“National litigation”), Nolan Enterprises, Inc., 2:17-cv-926 (“Nolan

litigation”), and ICON Entertainment Group, Inc., et al., 2:17-cv-927 (“ICON litigation”) in

2017.

        On May 6, 2018, three Jane Does (“VM3015 Plaintiffs”) filed suit against twenty-four

additional gentlemen’s clubs as well as the Buckeye Association of Club Executives, Inc.

(“BACE”), and John Doe BACE member gentlemen’s clubs 1–20 in Doe 1 et al. v. VM3015,



                                                2
Inc. et al., 2:18-cv-443 (“VM3015 litigation”). (2:18-cv-443, ECF No. 1). “BACE Ohio is a

lobbying group for gentlemen’s clubs. (Id. at 18). The VM3015 Plaintiffs later amended their

complaint on May 17, 2018, substituting some clubs, naming additional clubs as Defendants, and

expounding upon their previous claims. (ECF No. 6). Like Ms. De Angelis, the VM3015

Plaintiffs alleged violations of the Fair Labor Standards Act of 1983 (“FLSA”), 29 U.S.C. §§

201, et seq., the Ohio Minimum Fair Wage Standards Act (“OMFSWA”), O.R.C. §§ 4111.01, et

seq., the Ohio Semi-Monthly Payment Act, O.R.C. § 4113.15, and common law unjust

enrichment.

       The VM3015 Plaintiffs’ case differed from Ms. De Angelis’s in that the VM3015

Plaintiffs alleged that the clubs and BACE engaged in a statewide conspiracy in violation of

Section 1 of the Sherman Act, 1 U.S.C. § 1, the Ohio Valentine Act, O.R.C. § 1331.01, et seq.,

and Ohio common law civil conspiracy. (ECF No. 6 at 8). The VM3015 Plaintiffs alleged that

the gentlemen’s clubs and BACE conspired to require dancers to sign lease agreements that

defined the dancers’ relationship with the gentlemen’s clubs as one of tenants leasing

performance space in the clubs (“the Tenant System”) rather than as employees—in other words,

a conspiracy to commit the underlying conduct of which Ms. De Angelis complained. (ECF No.

6 at 9). Through this alleged conspiracy, the gentlemen’s clubs avoided paying their dancers any

wages. (ECF No. 6 at 18).

       On May 30, 2018, Ms. De Angelis moved to consolidate each of her three cases with the

VM3015 litigation. In addition, the VM3015 Plaintiffs filed a Motion to Consolidate with Ms.

De Angelis’s three cases on June 13, 2018 along with a Motion for Leave to File a Second

Amended Complaint. (2:18-cv-443, ECF No. 67). The proposed Second Amended Complaint

includes the Defendants in Ms. De Angelis’s cases.



                                                3
       The VM3015 Plaintiffs also filed a Motion to Appoint Interim Lead Class Counsel and

Implement Procedures to Establish a Defendant Steering Committee. (2:18-cv-443, ECF No. 7).

The VM3015 Plaintiffs’ Motion raised the issue of possible coordination or consolidation with

the earliest related case pending before this Court, Hogan v. Cleveland Ave. Restaurant, Inc. et

al., Case No. 2:15-cv-2883 (“Hogan litigation”). That case alleged essentially the same facts

against named Defendant Cleveland Ave. Restaurant, Inc. d/b/a Sirens, “BACE (including OC),

and the BACE-member adult entertainment clubs throughout Ohio.” (2:15-cv-2883, ECF No. 74

at 15–16).

       The pending Motions have been fully briefed and are ripe for review.

                                     II.     LAW & ANALYSIS

             A. Defendant Nolan Enterprises, Inc.’s Motion for Leave to File Sur-Reply

       Defendant Nolan Enterprises, Inc. (“Nolan”) filed a motion for leave to file sur-reply

(2:17-cv-926, ECF No. 50) to Ms. De Angelis’s Motion to Consolidate (2:17-cv-926, ECF No.

37). Nolan asserts that this sur-reply is necessary to address new “arguments not found in

Plaintiff’s original motion to the Court” and Plaintiff’s “fail[ure] to note controlling legal

authority.” (ECF No. 50 at 1). Ms. De Angelis has responded that Nolan has not shown good

cause to file a sur-reply as required under Local Rule 7.2(a)(2). She alleges that she has not

raised new facts in her Reply and that Nolan is instead “attempting to take another bite of the

apple.” (ECF No. 53 at 2).

       The Local Rules for the Southern District of Ohio provide for memoranda in opposition

and replies to such memoranda. The Local Rules also prohibit “additional memoranda beyond

those enumerated . . . except upon leave of court for good cause shown.” S.D. Ohio Civ. R.




                                                  4
7.2(a)(2). As this Court previously noted in Streeter v. Adaptasoft, Inc., No. 2:17-cv-01125,

2018 U.S. Dist. LEXIS 143247, at *7 (S.D. Ohio Aug. 23, 2018) (Marbley, J)

       While the Court's Local Civil Rules do not define good cause, “this Court has
       consistently held that in order for a party to be given permission to file a sur-
       reply, the reply brief must raise new grounds that were not presented as part of the
       movant's initial motion.” Comtide Holdings, LLC v. Booth Creek Mgmt. Corp.,
       No. 2:07-cv-1190, 2010 U.S. Dist. LEXIS 114665, 2010 WL 4117552, at *4
       (S.D. Ohio Oct. 19, 2010) (citations omitted). The Local Civil Rules also provide
       that “[e]vidence used to support a reply memorandum shall be limited to that
       needed to rebut the positions argued in memoranda in opposition.” S.D. Ohio Civ.
       R. 7.2(d).

       Defendant Nolan has alleged that Plaintiff’s Reply raises new arguments from those she

included in her Motion to Consolidate. Upon this Court’s review of Ms. De Angelis’s Reply, it

is unclear what new arguments Defendant could be referring to, other than the rebuttal arguments

necessary to address the Defendant’s Response. Nolan’s Response to the Motion to Consolidate

argued, among other things: (1) that the arbitration agreements barred Ms. De Angelis’s action;

(2) that Nolan would be prejudiced by consolidating the suits; and (3) that the cases were too

factually distinct for consolidation. Ms. De Angelis made three arguments in her Reply: (1) that

the arbitration agreement would not bar her ability to bring suit against the Defendants; (2) that

consolidation would not prejudice the Defendants (and in fact that the Defendants would be

prejudiced by maintaining two separate suits); and (3) that the separate suits all contain common

questions of law or fact. These were in direct response to Nolan’s arguments.

       Ms. De Angelis’s Reply does raise the presence of other opt-in plaintiffs who allegedly

have not signed arbitration agreements. Nolan’s proposed Sur-Reply focuses almost exclusively

on Nolan’s objection to the anonymity of the plaintiffs—both those who have filed consents to

sue in Ms. De Angelis’s case against Nolan and those “Jane Does” maintaining the suit against

VM3015 in the VM3015 litigation. If this is the supposed “new argument” that Nolan alleges



                                                 5
Ms. De Angelis has raised, then Nolan’s argument is particularly unconvincing. Although Ms.

De Angelis’s Motion to Consolidate was brief and did not mention these other currently-

anonymous plaintiffs, Nolan knew about the Jane Doe plaintiffs in both cases, and specifically

addressed their presence in Nolan’s Response. (ECF No. 46 at 6). If Nolan had wanted to argue

further on the permissibility of such currently anonymous plaintiffs, it could have done so. In

fact, the entire content of Nolan’s proposed sur-reply could have been filed in its initial Response

without raising any questions as to its relevance there. Thus, Defendant’s Motion for Leave to

File Sur-Reply is DENIED and the sur-reply brief is STRICKEN.

                                      B. Motions to Consolidate

        Plaintiffs seek to consolidate the National litigation, the Nolan litigation, the ICON

litigation, and the VM3015 litigation. But any discussion of consolidation would be incomplete

without considering the Hogan litigation, a related case alleging the same statewide conspiracy

as the VM3015 litigation but in which no motion to consolidate is pending. Steven Babin, Jr.

represents Plaintiffs in the National, Nolan, ICON, and VM3015 litigation while Andrew Biller

and co-counsel represent Plaintiffs in the Hogan litigation. The broader question before this

Court, therefore, is how best to manage these suits, all of which allege similar and, in some

instances, overlapping claims but with different named Plaintiffs represented by different

counsel.

        Courts have “the inherent power to manage [their] docket[s].” In re Prevot, 59 F.3d 556,

566 (6th Cir. 1995). Courts can sua sponte consolidate cases, Cantrell v. GAF Corp., 999 F.2d

1007, 1011 (6th Cir. 1993). Courts also have discretion to exercise the first-to-file rule. The

first-to-file rule ordinarily applies to two duplicative cases filed in different courts. But,

separately from the first-to-file rule, several circuits have enunciated the principle that “plaintiffs



                                                   6
have no right to maintain two actions on the same subject in the same court, against the same

defendant at the same time.” Twaddle v. Diem, 200 F. App’x 435, 438 (6th Cir. 2006)

(unpublished) (quoting Curtis v. Citibank, N.A., 226 F.3d 133 138 – 39 (2d Cir. 2000)). Courts

may also dismiss duplicative claims in the same case. See, e.g., Borden v. Antonelli College, 304

F.Supp.3d 678, 691 (S.D. Ohio 2018) (issuing sua sponte order to show cause as to why a

duplicative claim should not be dismissed). Therefore, this Court has a variety of tools at its

disposal for managing these cases as efficiently and effectively as possible.

       Although not raised by the parties, this Court finds it appropriate to address the

overlapping claims in the VM3015 litigation and the Hogan litigation. The Hogan litigation was

filed on October 6, 2015. (2:15-cv-2883, ECF No. 1). The Hogan Plaintiffs amended their

Complaint on May 19, 2017. (2:15-cv-2883, ECF No. 74). In their First Amended Complaint,

the Hogan Plaintiffs alleged a collective action on behalf of individuals who worked at Sirens (a

gentleman’s club) “from October 6, 2012 to the present, whose exclusive, primary or secondary

job function was exotic dancing, and who were not paid at least regular minimum wage for all

hours worked.” (Id. at 12). They also proposed a class action for the same type of workers but

applied to those who worked at Sirens “within the past six years.” (Id. at 13). These claims were

included in the initial complaint and are not at issue here. The First Amended Complaint added

claims for a statewide class action and statewide collective action. The proposed Statewide

Class was defined as follows:

       All persons who performed exotic dancing at any BACE-member adult
       entertainment club in Ohio within the past six years while subject to the Lease
       Agreement, the Tenant System, or any similar ruleset.

(Id. at 16). Plaintiffs defined the collective action in the same way except limited to the time

period “from October 6, 2012 to the present.” (Id. at 20). These statewide class and collective



                                                 7
actions alleged a conspiracy between “[t]he Sirens Defendants, BACE (including OC), and

BACE-member adult entertainment clubs throughout Ohio . . . to deny exotic dancers . . .

minimum wages” and instead charge them “rent” under the tenant system. (Id. at 24). They

brought these claims under both state and federal law. For these violations, the Hogan Plaintiffs

pleaded damages including a return of the rent payments and backpay for minimum wages, fees,

and costs. (Id. at 24–28).

       The VM3015 litigation was filed on May 6, 2018, almost a full year after the First

Amended Complaint in the Hogan litigation. (2:18-cv-443, ECF No. 1). The VM3015 Plaintiffs

filed a First Amended Complaint on May 17, 2018. (2:18-cv-443, ECF No. 6). The VM3015

Plaintiffs proposed several class and collective actions against individual clubs for state and

federal wage and hour violations. They also brought claims on behalf of a statewide class for a

conspiracy. They defined the class as follows:

       All current and former Dancers employed by Defendants, or any other BACE-
       member club, within the six years before this Complaint was filed up to the
       present.

(2:18-cv-443, ECF No. 6). They requested essentially the same relief as the Hogan Plaintiffs.

The VM3015 Plaintiffs have requested leave to file a Second Amended Complaint. This

proposed Second Amended Complaint purports to add Defendants and a claim that the statewide

Defendants conspired to “blacklist” dancers. (2:18-cv-443, ECF No. 67-1 at 87). Such

blacklisting allegations are included in the Hogan First Amended Complaint. (2:15-cv-2883,

ECF No. 74 at 24–25).

       Cases are duplicative if the issues “have such an identity that a determination in one




                                                 8
action leaves little or nothing to be determined in the other.”1 Smith v. SEC, 129 F.3d 356, 361

(6th Cir. 1997) (internal quotations and citations omitted). When cases are duplicative, “a court .

. . will commonly stay the second suit, dismiss it without prejudice, enjoin the parties from

proceeding with it, or consolidate the two actions.” Curtis v. Citibank, N.A., 226 F.3d 133 (2d

Cir. 2000) (citing Kerotest Mfg. Co. v. C-O-Two Fire Equipment Co, 342 U.S. 180, 186 (1952)).

Here, the VM3015 Plaintiffs have alleged the same claims on behalf of the same plaintiff

class/collective action and against the same Defendant class as the Hogan Plaintiffs. The

VM3015 Plaintiffs’ claims are therefore encompassed entirely within the Hogan litigation.

Therefore, this Court will consider staying, dismissing, or enjoining the VM3015 litigation or

consolidating the VM3015 litigation with the Hogan litigation.

         As consolidation would be best suited to the ends of judicial efficiency, this Court starts

its analysis there. Cases may be consolidated if they “involve a common question of law or

fact.” Fed. R. Civ. P. 42(a)(2). In determining whether cases should be consolidated, this Court

must consider:

         Whether the specific risks of prejudice and possible confusion [are] overborne by
         the risk of inconsistent adjudications of common factual and legal issues, the
         burden on parties, witnesses and available judicial resources posed by multiple
         lawsuits, the length of time required to conclude multiple suits as against a single
         one, and the relative expense to all concerned of the single-trial, multiple-trial
         alternatives.

Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993). Whether to consolidate is a

decision that this Court “ma[kes] thoughtfully, with specific reference to the factors identified

above.” Id. Especially important is to ensure “that consolidation does not result in unavoidable

prejudice or unfair advantage.” Id. While “[c]onsolidation of judicial resources is a laudable


1
 Although the Sixth Circuit discussed this standard in the context of the first-to-file rule, both the first-to-file rule
and the Court’s discretion to dismiss duplicative suits require a determination of when a suit is, in fact, a duplicate.
Thus, this Court finds the Sixth Circuit’s discussion of the first-to-file rule in Smith to be informative.

                                                            9
goal[,] . . . . if the savings to the judicial system are slight, the risk of prejudice to a party must be

viewed with even greater scrutiny. Id.

        The Hogan Plaintiffs filed a Response as Non-Parties to the VM3015 Plaintiffs’ Motion

to Appoint Interim Lead Class Counsel and Implement Procedures to Establish a Defendant

Steering Committee. (2:18-cv-443, ECF No. 19). In that Motion, the Hogan Plaintiffs stated

their opposition to consolidation of the Hogan and VM3015 cases. The Hogan Plaintiffs argue

that their case is farther along than the VM3015 Plaintiffs’ case. The Hogan Plaintiffs have

attempted mediation with BACE/OC (Id. at 3); the Court has denied BACE/OC’s Motion to

Dismiss; and discovery is underway in Hogan. (Id. at 4). Since the time that the Hogan

Plaintiffs filed their Response as Non-Parties, they have participated in settlement talks with the

Defendants.

        Courts routinely decline to consolidate cases that are at “different stages of litigation.”

Roxane Labs., Inc. v. Abbott Labs., Nos. 2:12-cv-312, 2:13-cv-645, 2:13-cv-708, 2013 U.S. Dist.

LEXIS 132784, at *13 (S.D. Ohio Sept. 16, 2013) (King, MJ). See also Linihan v. Food

Concepts Int’l, LP, Nos. 2:15-CV-2476, 2:15-CV-2473, 2016 U.S. Dist. LEXIS 23813, at *5

(S.D. Ohio Feb. 26, 2016) (Marbley, J). Here, the Hogan litigation is sufficiently farther

advanced than the VM3015 litigation to make consolidation inappropriate.

        Despite the inappropriateness of consolidation, “litigating two petitions that challenge

[the same conduct] within the same district and division would be an inefficient use of judicial

resources and the parties’ resources.” Kelly v. Phillips, 2018 U.S. Dist. LEXIS 56746, at *3

(M.D. Tenn. Apr. 3, 2018). The Hogan Plaintiffs and VM3015 Plaintiffs allege the same claims

against the same defendants. The resolution of class and collective action certification in Hogan

could be binding on the VM3015 Plaintiffs’ class and collective action claims against the BACE



                                                   10
Defendants. Dismissal here, however, would be premature because the Hogan class and

collective actions have yet to be certified. This Court therefore finds that staying the conspiracy

claims is more appropriate than dismissing them. Therefore, this Court hereby STAYS briefing

on the conspiracy allegations in the VM3015 litigation pending resolution of class and collective

action certification in the Hogan litigation.

       The VM3015 Plaintiffs have also brought claims on behalf of several class and collective

actions against individual Defendant gentlemen’s clubs. It is too early to tell whether these

claims are encompassed by the Hogan litigation because the membership in BACE/OC is yet to

be determined. Therefore, while not consolidated with the Hogan litigation, counsel are hereby

ORDERED to coordinate discovery efforts between Hogan and VM3015. If the classes

represented by the VM3015 Plaintiffs are not included in the Hogan allegations, such class and

collective actions may proceed under the VM3015 heading.

       Ms. De Angelis seeks to consolidate the National litigation, the Nolan litigation, the

ICON litigation, and the VM3015 litigation. Ms. De Angelis has offered little in the way of

justification of this except to say that the VM3015 litigation includes conspiracy claims against

the National, Nolan, and ICON Defendants. The VM3015 litigation also includes claims about

insufficient wages under the FLSA. Ms. De Angelis also contends that “[e]ach club maintained

nearly identical illegal policies.” (2:17-cv-924, ECF No. 26 at 2; 2:17-cv-926, ECF No. 37 at 2;

2:17-cv-927, ECF No. 26 at 2; 2:18-cv-443, ECF No. 67 at 4).

       This Court has already ordered the parties in the ICON litigation to arbitration.

Therefore, that case cannot be consolidated with any of the other cases. The Nolan Defendants

have asserted that their arbitration agreement with Ms. De Angelis prohibits consolidation, but




                                                11
this Court invalidated the parties’ agreement to arbitrate and denied the Nolan Defendants’

Motion to Compel Arbitration in its September 24, 2018 Order. (2:17-cv-926, ECF No. 55).

       The National, Nolan, and VM3015 Defendants raise similar objections to consolidation.

They argue that whether an individual plaintiff is an independent contractor or an employee is

too fact intensive to allow for consolidation. Defendants in the National litigation additionally

argue that National is not a named Defendant in the VM3015 litigation nor is it a member of

BACE. (2:17-cv-924, ECF No. 28 at 1). The National Defendants have cited increased costs

from defending a larger consolidated case than the individual case (Id. at 4–5), and the Nolan

Defendants have argued that they will be required to abide by broad rulings unrelated to their

own conduct (2:17-cv-926, ECF No. 46 at 9).

       Plaintiff has replied that the claims arise from the same facts because the VM3015

Plaintiffs allege a conspiracy and has argued that Defendants would be better served by

defending one consolidated case rather than two cases.

       Because the VM3015 Plaintiffs’ conspiracy claims are stayed, reliance on these

conspiracy claims as the basis for consolidation would be misplaced. This Court therefore

considers consolidation based on the claims for wage and hour violations against the individual

clubs. Cases must share a common question of law or fact before a court can consolidate the

actions. Fed. R. Civ. P. 42(a)(2). Legal and factual issues need not be completely identical. J4

Promotions, Inc. v. Splash Dogs, LLC, Nos. 2:09-cv-136, 2:10-cv-432, 2010 U.S. Dist. LEXIS

87844, 2010 WL 3063217, at *1 (S.D. Ohio Aug. 3, 2010). Courts have “discretion to

consolidate as long as there are some common questions of law or fact.” Guild Assocs., Inc. v.

Bio-Energy (Washington), LLC, 309 F.R.D. 436, 440 (S.D. Ohio 2015) (Marbley, J).




                                                12
       Plaintiffs’ claims share a common question of law. The VM3015 Plaintiffs and Ms. De

Angelis base their claims against the individual clubs on the same provisions of state and federal

law. Plaintiffs have alleged operating procedures that are largely the same—classifying dancers

as independent contractors who lease space from the clubs—but the exact details of how such

systems were implemented varies. It is too early to tell whether these variations will be

significant. Plaintiffs had the burden of showing such commonality that the suits should be

combined. See Penley v. NPC Int’l, Inc., No. 13-1031, 2014 WL 12634409, at *2 (W.D. Tenn.

Mar. 26, 2014). Plaintiffs have not shown such commonality, particularly since the conspiracy

claims have been stayed.

       Because the National, Nolan, and VM3015 cases are pending before the same judge, they

need not be consolidated to proceed in an efficient manner. As this Court has found before,

“[t]he Court can . . . coordinate discovery and minimize the risk and burden of duplicative

discovery even without consolidation.” Roxane Labs., Inc., 2013 U.S. Dist. LEXIS 132784, at

*12 (King, MJ). These cases “pending before the same judicial officers also minimizes the risk

of inconsistent results and lessens the burden on the Court.” Id. Therefore, even if Plaintiffs had

carried their burden of showing common questions of law or fact, the efficiency interests in

consolidation are low. Additionally, the number of parties in this case coupled with the number

of defendants and the slightly different procedures those defendants followed at their places of

business could make the case confusing for a jury. Therefore, Plaintiffs’ Motion to Consolidate

the VM3015 litigation with the National and Nolan litigation is hereby DENIED. The Court will

entertain renewed motions to consolidate if the cases, going forward, prove to be similar enough

to warrant a consolidated jury trial.




                                                13
       The VM3015 Plaintiffs have also moved to file a Second Amended Complaint. (ECF No.

67). This proposed Second Amended Complaint was based on the Court’s having consolidated

all cases for all purposes. Given the heavy reliance on claims of a joint conspiracy, which this

Court has stayed, Plaintiffs’ Motion to file Second Amended Complaint is hereby DENIED.

       C. Motion to Appoint Interim Lead Class Counsel and Implement Procedures to
                           Establish Defendant Steering Committee

       The VM3015 Plaintiffs moved to appoint interim lead class counsel and to implement

procedures to establish Defendant steering committee. (2:18-cv-443, ECF No. 7). The VM3015

Plaintiffs argue that this is in the interests of judicial efficiency. Several Defendants have

opposed. They have argued that no class has been certified and that the Defendant class has not

been fully identified. As Defendants Sharkey’s Lounge and The Living Room have identified,

appointing a Defendant steering committee “when the nature of the claims and defenses involved

is uncertain unfairly prejudices Defendants as it does not afford them an opportunity to fairly

assess the case or to determine how they wish to proceed on these issues.” (2:18-cv-443, ECF

No. 108 at 3).

       This Court has now stayed the VM3015 Plaintiffs’ conspiracy allegations. Therefore,

there is no need to appoint an interim lead class counsel. Plaintiffs’ Motion for Interim Lead

Class Counsel is hereby DENIED.

       The claims going forward are the class and collective action claims against the individual

Defendant clubs. These claims may ultimately end up precluded by the Hogan litigation. At this

stage of the litigation, when it is unclear what defenses each Defendant will raise, and having

denied any consolidation, establishing a Defendant Steering Committee would be premature and

would not further efficiency. Plaintiffs’ Motion to Implement Procedures to Establish a

Defendant Steering Committee is hereby DENIED.


                                                 14
                                      III.    CONCLUSION

For the foregoing reasons, the Court rules as follows:

      Defendant Nolan Enterprises, Inc.’s Motion for Leave to File Sur-Reply (2:17-cv-926,
       ECF No. 50) is DENIED.
      Ms. De Angelis’s Motion to Appoint Interim Lead Class Counsel & Implement
       Procedures to Establish a Defendant Steering Committee (2:18-cv-443, ECF No. 7) is
       DENIED.
      Plaintiffs’ Motions to Consolidate (2:17-cv-924, ECF No. 26; 2:17-cv-926, ECF No. 37;
       2:17-cv-927, ECF No. 26; 2:18-cv-443, ECF No. 67) are DENIED.
      The parties are hereby ORDERED to coordinate discovery in the Hogan and VM3015
       cases.
      Briefing on the conspiracy allegations in the VM3015 case is hereby STAYED.
      The VM3015 Plaintiffs’ Motion to File Second Amended Complaint (2:18-cv-443 ECF
       No. 67) is DENIED.

       Having addressed the Motions to Consolidate, the Court hereby LIFTS THE STAY of

the motions to amend in cases 2:17-cv-924 and 2:17-cv-926.

       IT IS SO ORDERED.


                                                       s/Algenon L. Marbley
                                                     ALGENON L. MARBLEY
                                                     United States District Court Judge
DATED: March 4, 2019




                                                15
